Citation Nr: 1431648	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, including as secondary to a service-connected knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July to November 1979 in the United States Marine Corps Reserve, with additional periods of reserve service, and served on active duty in the United States Army from November 1982 to September 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from 
January and March 2010 decisions by the RO in Nashville, Tennessee that in pertinent part, denied service connection for a back disability, and reopened a previously denied claim for service connection for PTSD, and denied the claim on the merits. 

In his August 2011 substantive appeal, the Veteran indicated that he only wished to appeal the above two issues.  Hence he has limited his appeal to these two issues.

A videoconference hearing was held in July 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD in a September 2002 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The additional evidence received since that September 2002 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013). 

2.  New and material evidence not having been received, the claim for service connection for PTSD is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist the claimant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.

Here, letters dated in June and August 2009 were sent to the Veteran prior to the January and March 2010 rating decisions on appeal.  These letters informed him of the type of information and evidence required to substantiate the claim - to include the need to submit new and material evidence to reopen the claim for service connection for PTSD, advised him of the basis for the prior denial of this claim, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Kent, supra. 

So he has received all required VCAA notice concerning the claim.  Moreover, he has not alleged or shown any prejudicial error in the content or timing of the notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the appellant with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, service personnel records, VA and private medical records, and  lay statements and testimony, and has attempted to verify the Veteran's claimed in-service stressors by contacting the National Personnel Records Center and the U.S. Special Operations Command (USSOCOM).

In August 2009, the RO sent a Special Operations Forces Incident request to the USSOCOM asking them to verify the Veteran's contentions of participating in classified special operations during the period from 1980 to 1982.  In September 2009, the RO made a formal finding that the Veteran's contentions of participating in these operations cannot be corroborated.  The RO also determined that with a negative response received from USSOCOM Historian's Office, the Veteran's contention of participation in special operations in Central America cannot be corroborated.  In February 2010, the RO sent another Special Operations Forces Incident request to the USSOCOM asking them to verify the Veteran's additional contentions of participating in special operations during the period from 1980 to 1981.  In March 2010, a negative response was received from USSOCOM Historian's Office.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that this was done at the July 2013 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate the appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection 

In the instant case, the Veteran seeks service connection for PTSD which he asserts began during service from 1980 to 1982.  As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

Service connection is granted if it is shown that a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

New and Material Evidence

In the January 2010 rating decision, the RO found that new and material evidence had been received to reopen the previously denied claim for service connection for PTSD.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

The Veteran submitted his original claim for service connection for PTSD in March 2002, contending that he incurred this disorder due to combat service in Honduras and Guatemala during the period from 1980 to 1982.  In an unappealed September 2002 rating decision, the RO denied entitlement to service connection for PTSD, finding that the evidence showed that the Veteran had no active service during the period from 1980 to 1982, he had no awards, decorations, citations or assignments in a hostile environment in Honduras or Guatemala, and that his claimed stressors had not been verified.  The RO further found that his diagnosis of PTSD was based on this unverified service.  The RO properly notified the appellant of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013). 

The evidence of record at the time of the prior final September 2002 rating decision was extensive, and included service treatment records, service personnel records, the Veteran's lay statements, VA medical records, and a report of a VA examination conducted in July 2002 which diagnosed PTSD and related it to the Veteran's reports of combat service in Honduras.  The Veteran's service treatment records are negative for PTSD.  Inpatient medical records dated in July 1985 reflect that the Veteran was diagnosed with adjustment disorder with depressed mood, and mixed personality disorder.  On medical examination performed for Chapter 5 purposes in August 1985, the Veteran's psychiatric system was normal.  VA medical records dated from 1986 to 1989 reflect treatment for borderline personality disorder, alcohol dependence, and major depression.  VA inpatient records dated in March 1986 reflect that the Veteran reported that he was in the Marine Corps Reserve from 1979 to 1982, with training at Parris Island and Camp Lejeune in 1979, and said he was in Tennessee from 1979 to 1982.  He said he was in the U.S. Army Reserve in Virginia and North Carolina in 1982.  He reported that he was on active duty in the U.S. Army from November 1982 to September 1985, and served in Germany and Kansas.

Also of record were VA medical records dated from 2001 reflecting treatment for major depression, anxiety, and PTSD.  In February 2001, the Veteran reported a history of combat exposure.

Evidence of record at the time of the prior final September 2002 denial included the Veteran's service personnel records, showing that he had a period of ACDUTRA from July 19, 1979 to November 2, 1979, and had a period of active duty from November 1982 to September 1985 in the U.S. Army.  He received no combat awards or citations.  His DD Form 214 from his 1982-1985 period of active service reflects that he had 4 months and 9 days of prior active service, and 3 years and 18 days of prior inactive service.  He was discharged due to a personality disorder.  An August 13, 2002 response from the National Personnel Records Center (NPRC) verified the Veteran's period of active service from November 1982 to September 1985.  In an August 14, 2002 response, the NPRC verified the Veteran's period of ACDUTRA from July 19, 1979 to November 27, 1979, and indicated that this period was not active service, but was ACDUTRA.

Evidence of record at the time of the prior final September 2002 denial included the Veteran's statements to the effect that he engaged in hostile actions in Honduras and Guatemala during the period from 1980 to 1982 with "force recon."  In a June 2002 statement, he said he served for three years, from 1980 to 1982, in and out of Central America, working with the Honduran and Guatemalan military, and the contra rebels.  He said he saw action in the summer of 1980, and in the fall of 1981, his friend, Chief Petty Officer R. was killed.  He said he was wounded in the leg in 1981, and also carried a wounded teammate to a landing zone.  He said his operations officer said he should have been awarded the Silver Star for his action, but "because of secrecy" he would not receive anything.

In June 2009, the Veteran filed an application to reopen a claim for service connection for PTSD.   

Additional evidence submitted since the prior final September 2002 rating decision includes duplicate copies of service personnel records and service treatment records that were already on file at the time of the prior final decision.  This evidence is duplicative, not new.

Some of the medical evidence added to the record since September 2002 is cumulative, not new, as it merely demonstrates the continued existence of PTSD.

Some of the medical evidence added to the record since September 2002 is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the current PTSD to service.  For example, some of the recent VA medical records indicate that the Veteran's current PTSD is related to abuse when he was a child.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  Although this evidence is new, it is not material, as it does not tend to show that the Veteran's current PTSD was incurred in or aggravated by service, and in fact tends to show the opposite.  Id.

Additional evidence obtained since the prior final September 2002 decision includes responses dated in September 2009 and March 2010 from the U.S. Special Operations Command stating that it was unable to confirm the Veteran's contentions of participating in classified special operations during the period from 1980 to 1982. Although this evidence is new, it is not material, as it does not tend to show that the Veteran's current PTSD was incurred as a result of traumatic events in service, and in fact tends to show the opposite.  Id.

During the course of the appeal, the appellant has submitted statements and testimony to the effect that his PTSD was caused by combat operations in Honduras and Guatemala during service from 1980 to 1982.  These statements are duplicative or cumulative, not new, as the appellant is merely reiterating the same arguments he made prior to the prior denial of his claim in September 2002.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 

The Veteran has submitted written statements in July 2009 and January 2010, and testimony in July 2013 to the effect that he participated in combat operations in Central America from 1980 to 1982, during which time, during multiple incidents, he was hit by a mortar round, burned on the arms, cut on the right arm with a machete, shot in the left arm, stabbed in the left arm, hit in the head with a machete, and shot in the right hand, and recommended for a Bronze Star, two Silver Stars, the Navy Cross, and five Purple Heart Medals.  He has also asserted that he attended the following schools from 1980 to 1982:  Airborne School, Amphibious Assault School, Ranger School, Halo School, Sniper School, Jungle School, Air Assault School, Pathfinder School, and "S E A E (Survival, Escape and Evasion)".  This evidence is not presumed credible as it is patently incredible and is contradicted by the Veteran's service treatment and personnel records and his own statements made during treatment in March 1986 that he was in the Marine Corps Reserve in Tennessee from 1979 to 1982.  See Duran, supra.  Thus, although this evidence is new, it is not material. 

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for PTSD is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a previously denied claim for service connection for PTSD is denied.


REMAND

Regrettably, additional development is necessary prior to appellate review of the claim for secondary service connection for a back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran contends that his service-connected left knee disability resulted in an altered gait, which led to his current back disability.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2013).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The medical evidence reflects that the Veteran has been diagnosed with lumbar intervertebral disc disease.  See January 2010 VA pain consult.  At his Board hearing, the Veteran testified that doctors have told him that his current back disability is related to his abnormal gait from his service-connected left knee disability.  He said his gait had been altered since he began wearing a knee brace in the 1980s.

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board finds that a VA medical examination and nexus opinion is needed to determine the etiology of any current back disability, with a review of the claims file and medical evidence, and an adequate supporting rationale.  The examiner should be asked to provide a medical opinion as to whether any current back disability is related to service, or was caused or permanently aggravated by service-connected bilateral knee disabilities.  38 U.S.C.A. § 5103A; Waters, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his back disability since separation from service.  With his authorization, obtain all identified records that are not already in the claims file.

2.  Upon receipt of all additional records, arrange for a VA compensation examination to obtain a medical nexus opinion concerning the etiology of the Veteran's current back disability.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that any current back disability is directly related to the Veteran's military service or dates back to his service? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected bilateral knee disabilities caused or are aggravating any current back disability? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Finally, readjudicate the claim on appeal.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


